DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/KR2019/004881 filed 04/23/2019, which claims the benefit of the priority of Korean Patent Application No. KR10-2019-0020013 filed 02/20/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
The Examiner acknowledges receipt of the reply dated 01/19/2022 in response to the Non-Final action, which amended claims 1, 5, 7, 8, cancelled claims 2, 13-15 and added new claims 16-19.
Claims 1, 3-12, and 16-19 are being examined on the merits in this office action.
	
Claim Rejections - 35 USC § 101 – Maintained and updated
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12 are again rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a peptide Macaca mulatta  (UniProt ID H9FE89_MACMU), as evidenced by a search of the Uniprot database (See search results in score). The structural characteristics of the peptides comprising SEQ ID NO: 1 are not markedly different than the corresponding proteins in nature because the peptides and their counterparts have the same chemical structure and amino acid sequence. The claim is not limited to the instant peptide of ten amino acids. However, the decapeptide "Ser-Tyr-Ser-Gly-Val-Leu-Phe-Phe-Leu-Lys" (SEQ ID NO: 1) is also a judicial exception because it has the same structure as its naturally occurring counterpart, the same sequence embedded in a longer protein. The claimed property of preventing skin damage is innate to the amino acid sequence itself, and is not created or altered by truncating the peptides from the naturally occurring counterparts. This judicial exception is not integrated into a practical application because only the peptide is claimed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the peptide is claimed. Therefore, claim 1 is ineligible.
With respect to claims 3-6, the claimed property of adsorbing pollutant and for skin aging does not change the structure of the claimed peptide. The claimed property is innate to the amino acid sequence itself, and is not created or altered by truncating the peptides from the naturally occurring counterparts. This judicial exception is not integrated into a practical application because only the peptide is claimed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the peptide is claimed. Therefore, claims 3-6 are ineligible.

With respect to claims 11-12, the claimed cosmetic composition only requires the peptide, which is not markedly different from numerous naturally occurring proteins. The claim 
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the effects of the peptides on inflow of pollutants into cells, expression of CYP1A1, COX-2, and MMP-1, adsorbing pollutants, promoting activity of keratinocytes and fibroblasts, and promoting recovery of fibroblasts suppressed by photoaging-inhibiting UV light, as shown in the experimental examples of the present application, are not known for naturally occurring proteins that may encompass the sequence of SEQ ID No: 1. The Applicant further submits that the short length of the peptide provides additional advantages over the proteins of the references cited in the Office Action. In particular, as illustrated in Preparation Example 1 of the present application, synthesis and production of the peptides of the present invention are much more feasible than those of longer peptides such as the peptides of the cited documents since the short lengths of the peptides of the present invention allow them to be easily produced by synthetic methods. Applicant further argues that the peptides of the present invention efficiently permeate into the skin as compared with longer peptides, such as those of the cited references, in the sense that small-sized molecules permeate the skin in an easy manner. This feature of the peptides is useful for their function and that new claims 18 and 19 require the presence of a protecting group on the N-terminus or on the C-terminus of the peptide.
The arguments and amendments presented above have been fully considered but are unpersuasive because the recitation of an intended use to the claims to a product (peptide), doesn’t change the peptide. The applicant is still claiming the peptide which is directed to a judicial exception. Furthermore, the instant peptide is also a fragment of the Laminin subunit alpha-5 protein as shown below.

    PNG
    media_image1.png
    159
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    735
    media_image2.png
    Greyscale

In addition, it is known in the art as taught by US 2010/0136103A1 that compositions comprising laminin peptide were effective for producing a rapid and strong stimulation of collagen synthesis as well as effective in reducing existing wrinkles and/or preventing the formation of new wrinkles (abstract, [0021-0022]). The publication further discloses that the composition stimulates keratinocytes and fibroblast proliferation [0026] properties that are similarly present in the instant peptide. Indeed the instant peptide lacks markedly different characteristics from the naturally occurring counterpart. As stated in the MPEP, a synthetic, artificial or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g. In re Roslin Institute (Edinburgh). 750 F.3d 1333, 1337. 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart.” (MPEP 2106.04). According to the guidance, fragmentation does not constitute a feature that renders the recited product markedly different from what exists in nature. Even though fragmentation or truncation structurally changes a protein from its natural Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 2116-2119 (2013)). Applicants’ arguments are therefore unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 112 - Maintained and updated
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pharmaceutical composition comprising the peptide of SEQ ID NO: 1 for use in inhibiting pollutants and for skin anti-aging, does not reasonably provide enablement for a composition used to treat and prevent all diseases caused by pollutants such all reproductive system disorders, or all developmental disorders and other diseases or prevent lethality as recited in claim 8. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558,1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are: 
	1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention 
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art 
8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 
The breadth of the claims and the nature of the invention
The invention is drawn to a pharmaceutical composition comprising the peptide of SEQ ID NO: 1 for preventing skin damage caused by pollutants as well as skin aging. The instant claims (claim 16) recite treatment of a disease in general and this encompasses diseases such as cancer. The claims further recite the use of the peptide to treat and prevent diseases caused by pollutants such as developmental disorders and reproductive system disorders. 
First, developmental disorders regardless of the cause are very broad. In addition, applicant does not give any examples of the developmental disorders that can be treated or prevented by the instant peptide. Furthermore, the genus of reproductive system disorders is vast as well and apart from mentioning that the peptide can help treat and prevent these disorders, applicant does not provide any evidence of the effectiveness of the claimed peptide in treating and preventing the said disorders.
Secondly, the term “preventing” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any cancer or developmental diseases or conditions, regardless of the cause and in every instance by the administration of the claimed composition. Since the instant specification does not provide a limiting definition of the term “preventing”, the term has been interpreted expansively. The term “preventing” encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing, and in addition, the term is not limited by any time frame.  

The instant claims (claim 16) recite treatment of a disease in general and this encompasses diseases such as cancer. The instant specification is bereft of evidence of prevention of any disease, reproductive system disorders or developmental disorders. The specification does not demonstrate the efficacy of the elected composition in preventing all diseases, reproductive system disorders or developmental disorders. Since absolute success in preventing any and all diseases such as developmental disorders is not reasonably possible based on the state of the art at the earliest effective filing date of the instant application, the specification, which lacks an objective showing that any disease, reproductive system disorders or developmental disorders can be actually prevented or treated, is viewed as lacking.
The claims are therefore broad, encompassing treatment of all and any disease regardless of etiology.
The state of the prior art and the level of predictability in the art and the relative skill of those in the art 

Given that there is no evidence in the art of a compound that has been found to generally treat all cancers, the treatment of cancer generally is not considered enabled. Most cancer drugs are known to be effective against a limited or closely related cancers (Merck “cancer therapy”, page 1, and paragraph 1, 2). Therefore a compound that is effective against cancer generally would be an exception and more proof of the claimed invention would be required. Merck teaches the median 5-year survival rates of various types of cancer as shown below (Merck “cancer therapy”, page 3).

    PNG
    media_image3.png
    581
    1009
    media_image3.png
    Greyscale

Medical news teaches that a 5- year survival rate does not indicate whether treatment has removed all signs of cancer, but is useful for comparing relative severity of different types of cancer (Page 1, paragraph 8).
 One of ordinary skill in the art would not be able to use the claimed invention to treat cancer generally and achieve a reasonable level of success in doing so due to the absence in the art of a compound that is able to treat cancer generally. It is well established that a utility rejection is therefore proper when the scope of enablement is not reasonably correlated to the scope of the claim.
	As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v.  Nemerson, 78 
	The instant specification is focused on the use of the peptide of SEQ ID NO: 1 to decrease the expression levels of CYP1A1 and COX-2, MMP-1, adsorbing effect of peptide with environmental pollutants, promoting activity of keratinocytes and fibroblasts. Similarly, US 2010/0136103A1 (‘103) discloses using a laminin peptide for reducing existing wrinkles and/or preventing the formation of new wrinkles and for stimulating keratinocytes and fibroblast proliferation (Abstract, and [0026]).
With regards to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] ... anti-cancer treatment.” In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.
 	See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.).
As a result, the specification needs to have more details on how to make and use the invention in order to be enabling.
The relative skill of those in the art is high. However, the art of any diseases treatment such as cancer treatment is highly unpredictable.
US 2010/0136103A1 (‘103) and KR 101092915B1 (‘915) as evidentiary references to illustrate the state of the art.
‘915 discloses a composition comprising laminin peptide for use in skin wrinkle improvement, and whitening (abstract). ‘915 further discloses that the composition provided improvement in the skin condition such as wrinkle improvement, skin elasticity improvement, skin aging prevention, skin moisturization improvement, blotch removal, acne treatment, wound removal and skin regeneration (claim 10). ‘915 does not disclose that the composition was effective in the treatment of cancer generally.
‘103 teaches cosmetic anti-aging skin care composition that comprises a peptide from Laminin-1 that is able to promote synthesis of Laminin-5 (abstract, claim 1, and [0019]). ‘103 further teaches compositions comprising the peptide and teaches that the compositions were effective for producing a rapid and strong stimulation of collagen synthesis as well as effective in reducing existing wrinkles and/or preventing the formation of new wrinkles (abstract, [0021-0022]). ‘103 further teaches that the composition may comprise an antipollution agent (claim 10). ‘103 does not disclose that the composition was effective in the treatment of cancer generally or for treating developmental disorders.
Landrigan et al. (Environ. Health Perspec. Vol 110: 2, 2002) discloses environmental pollutants and the diseases caused by the pollutants (abstract). Landrigan further discloses that for lead poisoning, the relevant rate of disease is cumulative incidence up to age 5 because environmental abatement or medical treatment beyond that age will not reverse brain injury or restore lost intelligence in those children who have already been exposed to lead (page 722, middle col. Line 2-9).

The amount of direction or guidance provided and the presence or absence of working examples
The claims are drawn to a pharmaceutical composition comprising the peptide of SEQ ID NO: 1 for inhibiting pollutants from inflow into skin. The claims further recite the use of the peptide to treat and prevent diseases caused by pollutants such as developmental and reproductive disorders. The instant specification discloses the use of the peptide to decrease the expression levels of CYP1A1 and COX-2, MMP-1, adsorbing effect of peptide with environmental pollutants, promoting activity of keratinocytes and fibroblasts (Figs. 1-8). The instant invention is claiming the use of the instant peptide to treat all diseases generally such as cancer, developmental disorders, and does not show the effect of the claimed peptide on any of the claimed diseases. In addition, the instant invention is claiming the use of the instant peptide to treat the all reproductive system disorders or all developmental disorders as recited 
The quantity of experimentation necessary
Given the well-known unpredictability of the art as well the incomplete experimental evidence commensurate in scope with the claims, the skilled artisan would not be able to agree that the claimed peptide, can treat and prevent any and all diseases such as cancers and developmental disorders as well as prevent lethality. This is undue experimentation given the limited guidance and experimentation provided by the applicant. 
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in unduly burdensome experimentation to assess whether administration of the claimed composition would be successful in treating any and all diseases generally as well as prevent lethality. Thus, the rejection of these claims under 35 USC 112(a) is proper. 

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 6 is amended herein to delete "preventing or" and to replace "pollutants" with "pollutants selected from the group consisting of dioxin, particulate matter, and cigarette smoke extract." Furthermore, claim 7 is amended to delete the term "cancer." Applicant further submits state of prior art regarding the diseases caused by pollutants selected from the group consisting of dioxin, particulate matter, and cigarette smoke extract and argues that the claimed peptide can induce a decrease in the expression levels of CYP1A1 and COX-2 (Experimental Example 2), a decrease in the expression levels of MMP-1 and COX-2 proteins (Experimental Example 3), an adsorbing effect of the peptide with environmental pollutants and that those of ordinary skill in the art would be able to practice the claimed invention to obtain therapeutic effects of the peptide for diseases caused by pollutants selected from the group consisting of dioxin, particulate matter, and cigarette smoke extract without undue experimentation.
The arguments are unpersuasive because claim 7 still recites “preventing”. In addition, the genus of developmental diseases and reproductive diseases is large and it’s unclear which diseases are encompassed in that genus. Furthermore, the instant specification does not give examples of any of the diseases caused by pollutants in the broad genus. Furthermore, the instant claim 16 recites a method of treating a disease generally which is very broad. This broad genus similarly encompasses cancer which as cited above, the treatment or prevention is unpredictable. Examiner adds that the instant claims recite a method of treating/preventing a broad genus of diseases and the specification contains no data or evidence of the claimed peptide in treating such diseases or conditions. The dosage or experimental results is lacking. Given the well-known unpredictability of the art as well the incomplete experimental evidence commensurate in scope with the claims, the skilled artisan would not be able to agree that the claimed peptide, can treat and prevent any and all diseases such as cancers and developmental disorders. One of ordinary skill in the art would have to have to engage in unduly burdensome 

Claim Rejections - 35 USC § 102 - Withdrawn
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1-3, 5-6, 7, 9-11, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0253888A1 (hereinafter “the ‘888 publication”) is withdrawn in view of applicants’ amendment of claim 1.
The rejection of claims 1-3, 5-6, 7, 9-11, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0362598A1 (hereinafter “the ‘598 publication”) is withdrawn in view of applicants’ amendment of claim 1.

Claim Rejections - 35 USC § 103 -New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253888A1 (hereinafter “the ‘888 publication”) in view of US2010/0136103A1 (hereinafter “the ‘103 publication”) – IDS 11/30/2020, White et al. (J. Environ. Sci. 2009 October; 27(4): 197–211) and KR 101092915B1 (hereinafter “the ‘915 publication”).
‘888 teaches a complex that comprises peptides of SEQ ID NOS. 326 and 498 and these sequences comprise the instant sequence SYSGVLFFLK (SEQ ID NO: 1) (claims 1 and 6 and Table 1 at paragraph [0314]). ‘888 teaches fragments of the peptide [0036, 0059, and 0095] and that the fragments may be greater than 5 amino acids [0077] which reads on the instant peptide. The disclosure therefore renders obvious the instant peptide of 10 amino acids. With regards to the intended use of having the activity of inhibiting pollutants from inflow into skin, the recited intended uses do not alter the structure of the claimed peptide or compositions. Moreover, because the prior art peptide has the same sequence as SEQ ID NO. 1 and teaches fragments of the sequence, it must intrinsically possess the same properties.
‘888 does not teach the use of the peptide for use in treating diseases and for improving skin aging.

Furthermore, White et al. discloses dioxins and dioxin-like compounds as persistent organic pollutants (abstract). White et al. further discloses diseases caused by dioxin exposure such as cardiovascular disease, diabetes, cancer, porphyria, endometriosis, early menopause, altered immunologic response, skin, tooth, and nail abnormalities, altered growth factor signaling, and altered metabolism (page 8, line 8-11).
With regards to the recitation of protective groups, ‘915 discloses a composition comprising laminin peptide for use in skin wrinkle improvement, and whitening (abstract). ‘915 further discloses that the cosmetic composition provided improvement in the skin condition such as wrinkle improvement, skin elasticity improvement, skin aging prevention, skin moisturization improvement, blotch removal, acne treatment, wound removal and skin regeneration (claim 10). ‘915 further teaches that the N-terminus of the peptide comprises protecting groups such as acetyl group, fluorenyl methoxy carbonyl group, formyl group, palmitoyl group, myristyl group, stearyl group and polyethylene glycol (PEG) and further that the protective groups greatly improve the stability of the peptide (page 3, 5th paragraph, line 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the peptide of ‘888 which is a fragment of the laminin protein and further use protective groups of ‘915, because ‘888 discloses the instant peptide as well as compositions comprising the peptide (claim 1, 6 and Table 1 at paragraph [0314]) and ‘915 discloses that the protective groups greatly improve the stability of the peptide (page 3, 5th paragraph, line 1-2-4). In addition, the instant peptide is a fragment of the laminin protein, therefore a skilled artisan would be motivated and would have had a reasonable expectation of success to use the peptide for skin treatments such as adsorbing pollutants such as those disclosed by White because ‘103 discloses that the laminin was effective for producing a rapid and strong stimulation of collagen synthesis as well as improvement in skin elasticity, compactness, tonicity, and smoothness [0026].
Regarding instant claims 3 and 5-6, as disclosed above, ‘888 discloses peptides of SEQ ID NOS. 326 and 498 and these sequences comprise the instant sequence SYSGVLFFLK (SEQ ID NO: 1) (claim 1, 6 and Table 1 at paragraph [0314]) and further teaches fragments may be greater than 5 amino acids [0077]. In addition, the recited intended uses do not alter the structure of the claimed peptide or compositions. Moreover, because the prior art peptide comprises the same sequence as SEQ ID NO. 1 it must intricately possess the same properties.
Regarding claims 7, 9-12, ‘888 teaches pharmaceutical compositions that comprises the peptides and further teaches pharmaceutically acceptable carrier (abstract, [0012, 0283-0284]). In addition, the recited intended uses do not alter the structure of the claimed peptide or 
‘888 discloses peptides that comprise the instant peptide. As disclosed above in the 101 rejection, the instant peptide is a fragment of the Laminin subunit alpha-5. ‘888 does not disclose the peptide for skin improvements such as adsorbs pollutants or skin aging.
Regarding claims 3, 5-6, and 9-10, as disclosed above, ‘888 discloses peptides of SEQ ID NOS. 326 and 498 and these sequences encompass the instant sequence SYSGVLFFLK (SEQ ID NO: 1) (claim 1, 6 and Table 1 at paragraph [0314]). Furthermore, ‘888 teaches fragments of the peptide [0036, 0059, and 0095] and that the fragments may be greater than 5 amino acids [0077] which reads on the instant peptide. The disclosure therefore renders obvious the instant peptide of 10 amino acids. In addition, the recited intended uses do not alter the structure of the claimed peptide or compositions. Moreover, because the prior art peptide comprises the same sequence as SEQ ID NO. 1 it must intrinsically possess the same properties. Furthermore, ‘888 discloses the instant peptide which is a fragment of the laminin protein. ‘103 discloses that the laminin protein was effective in reducing existing wrinkles and/or preventing the formation of new wrinkles and was effective for producing a rapid and strong stimulation of collagen synthesis as well as improvement in skin elasticity, compactness, tonicity, and smoothness [0026]. With regards to the protective group, ‘915 further teaches that the N-terminus of the peptide comprises protecting groups such as acetyl group, fluorenyl methoxy carbonyl group, formyl group, palmitoyl group, myristyl group, stearyl group and polyethylene glycol (PEG) and th paragraph, line 1-2-4).
Regarding claims 4, White et al. discloses dioxins as an organic pollutants and hence it would be obvious for a skilled artisan to use the peptide of ‘888 to inhibit pollutants from inflow to skin such as dioxin.
Regarding claims 7 and 8, White et al. discloses diseases caused by dioxin exposure such as cardiovascular disease, diabetes, cancer, porphyria, endometriosis, early menopause, altered immunologic response, skin, tooth, and nail abnormalities, altered growth factor signaling, and altered metabolism (page 8, line 8-11).
Regarding claim 11, ‘888 discloses peptides of SEQ ID NOS. 326 and 498 and these sequences comprise the instant sequence SYSGVLFFLK (SEQ ID NO: 1) (claim 1, 6 and Table 1 at paragraph [0314]). In addition, ‘103 teaches cosmetic anti-aging skin care composition comprising the laminin protein and that it was effective in reducing existing wrinkles and/or preventing the formation of new wrinkles and was effective for producing a rapid and strong stimulation of collagen synthesis as well as improvement in skin elasticity, compactness, tonicity, and smoothness [0026].
Regarding claim 12 and 17, ‘103 teaches that the composition may be a water based cream or gel [0071]. ‘103 further teaches that the composition is in a form chosen from the group consisting of an optionally gelled aqueous solution, a lotion dispersion, optionally a two-phase lotion, an O/W emulsion, an W/O emulsion (claim 15).
Regarding claim 16, ‘888 teaches a peptide that encompasses the instant sequence (claim 1, 6 and Table 1 at paragraph [0314]) and further that the peptide was effective for 
Regarding claim 18 and 19, ‘915 further teaches that the N-terminus of the peptide comprises protecting groups such as acetyl group, fluorenyl methoxy carbonyl group, formyl group, palmitoyl group, myristyl group, stearyl group and polyethylene glycol (PEG) and further that the protective groups greatly improve the stability of the peptide (page 3, 5th paragraph, line 1-2-4). It is therefore obvious to one of ordinary skill in the art to use protective group in peptide used for cosmetic compositions.

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 4 are amended herein to replace "the peptide comprising an amino acid sequence of SEQ ID No: 1" with "the peptide consisting of the amino acid sequence of SEQ ID No: 1." The cited references do teach or suggest a peptide consisting of the amino acid sequence of SEQ ID No: 1.
The arguments above are not persuasive because ‘888 teaches a complex that comprises peptides of SEQ ID NOS. 326 and 498 and these sequences comprise the instant sequence SYSGVLFFLK (SEQ ID NO: 1) (claims 1 and 6 and Table 1 at paragraph [0314]). ‘888 teaches fragments of the peptide [0036, 0059, and 0095] and that the fragments may be 5-10 amino acids [0077] which reads on the instant peptide. The peptide of ‘888 only has 13 amino acids. One of ordinary skill in the art would be motivated to try different fragments of the .

Conclusion
Claims 1, 3-12, and 16-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615